Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-14-00249-CV

                               IN THE INTEREST OF N.M.G., a Child

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-01311
                         Honorable Charles E. Montemayor, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 3, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant father appeals the trial court’s judgment terminating his parental rights to his

child, N.M.G. The Texas Department of Family and Protective Services (“the Department”)

moved to have appellant’s parental rights terminated on a variety of grounds. See TEX. FAM. CODE

ANN. §§ 161.001(1)(A)-(H), (J)-(K), (M)-(Q); 161.003(a) (West 2014). After a bench trial, the

trial court found appellant’s parental rights should be terminated because he (1) engaged in conduct

or knowingly placed the child with persons who engaged in conduct that endangered the physical

or emotional well-being of the child; (2) constructively abandoned the child; (3) failed to comply

with the provision of a court order that established the actions necessary for him to obtain the



1
 The Honorable John D. Gabriel is the presiding judge of the 131st Judicial District Court of Bexar County, Texas.
The termination order was signed by Associate Judge Charles E. Montemayor.
                                                                                   04-14-00249-CV


return of his child; (4) knowingly engaged in criminal conduct that resulted in his conviction for

an offense and confinement or imprisonment and inability to care for the child for not less than

two years from the date the petition was filed; and (5) after waiving service of process or being

served with citation, did not respond by timely filing an admission of paternity or by filing a

counterclaim for paternity or for voluntary paternity before the final hearing. See TEX. FAM. CODE

ANN. § 161.001(1)(E), (N), (O), (Q); 161.002(b). The trial court also determined termination

would be in the best interest of the child. Id. § 161.001(2).

       Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and informed of her

right to file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio

July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. This court provided appellant with

a copy of the appellate record. See Kelly v. State, No. PD-0702-13, 2014 WL 2865901, at *4 (Tex.

Crim. App. June 25, 2014). Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief, and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment.

                                                  Marialyn Barnard, Justice



                                                -2-